 In the Matter of GENERAL MOTORS CORPORATION, DELCO PRODUCTSDIVISIONandUNITED ELECTRICAL, RADIO & MACHINE W011KERS OFAMERICA, LOCAL 755, AFFILIATED WITH C. I. O.Case No. R 3863.Dec?,c ^d June 1, 1949.knvestigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Philip G. Phillips,forthe Board,-Mr. HenryM. Hoganand:Mr. Denton Jolly,ofDetroit,Mich., fotthe Company.Mr. Arthur Garfield,of Dayton,Ohio,for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISION,AND ,CERTIFICATION.,QF REPRESENTATIVESSTATEMENtT OF, THE CASEOn February 7, 1942, United Electrical, Radio & Machine Workersof America, Local 755, Affiliated with C. I. 0., herein called theUnion, filed with the Regional Director for the Ninth Region (Cin-cinnati, Ohio) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of GeneralMotors Corporation, Delco Products Division, Dayton, Ohio, hereincalled the Company, engaged in the manufacture of electric motors,automobile shock absorbers, airplane struts, and miscellaneous defenseproducts, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct,. 49 Stat. 449, herein called" the', Act.On April 20, 1942, theNational Labor Relations Board, , herein, called, the Board, actingpursuant to Section 9 (c) of the Act, and Article III; Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized, the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On April 22, 1942, the Board acting pursuant toArticle III, Section 10 (c) (2) of National Labor Relations Board41 N. L. R. B., No. 119.605 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDRules and Regulations-Series 2, as amended, ordered that this case(IX-708) be consolidated with a case bearing the same title (IX--707).On April 23, 1942, the Board acting pursuant to Section 9 (c) of theAct, issued a notice of hearing, copies of which notice were dulyserved-upon the parties.On May,1, 1942, the Company, the Union,and the Regional Director entered into a "STIPULATION FOR CERTIFI-CATION OF REPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the Stipulation, an election by secret ballot was con-ducted on May 14, 1942, under the direction and supervision of theRegionalDirector among the following employees to determinewhether or iiot'tliey desir'elto be represented by the Union : all hourlypaid group leaders, exclusive of the factory manager, assistant fac-tory manager, superintendents; general- foremen, assistant foremen,job foremen, chief dispatcher, assistant chief dispatcher and dispatch-ers, timekeepers, plant protection employees, clerical employees,'chiefinspector and assistant' chief, inspector, salaried employees, garageattendants, cooperative 'school students, technical'school students, em-ployees of the Personnel and Industrial Relations Department, andallwood pattern makers and,irie'ta'l 'pattern makers working on benchor machine, pattern checkers, and the apprentices of these classifica-tions.On My 16,19j2, the Regional Director issued and- duly servedupon the parties his. Election Report.No objections to the conductof the ballot or the Election, Report_ have been filed by any of theparties.In his Election Report, the Regional Director reported' as followsconcerning the balloting and its"results:.Total on eligibility list:-----_-___----------------190Totalballots cast :-------_-------------------------------------------Totalballots challenged_______ _________________________Totalblank ballots_______________________________________Totalvoid ballots________________________________________120202Total ballots counted --------------------------------------116Votes cast for United Electrical, Radio & Machine Workersof America, Local 755; affiliated' with C. I. 0______________92.Votes cast against United Electrical, Radio & Machine Work-ers of America, Local 755, affiliated with C. I. 0-----------24,Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, Delco Prod-ucts Division, Dayton, Ohio, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act. GENERAL MOTORS CORPORATION6072.All hourly paid group leaders, exclusive of factory manager,assistant factory manager, superintendents, general foremen, assistantforemen, job foremen, chief dispatcher, assistant chief dispatcher anddispatchers, timekeepers, plant protection employees, clerical em-ployees, chief inspector and assistant chief inspector, salaried em-ployees, garage attendants, cooperative school students, technicalschool students, employees of the Personel and Industrial Relations.Department, and all wood pattern makers and metal pattern makersworking on bench or machine, pattern checkers, and the apprenticesof these classifications, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.3.United Electrical, Radio & Machine Workers of America, Local755, affiliated with C. I. O:, has been designated and selected, by amajority of the employees in the above unit as their representativefor the purposes of collective bargaining and is the exclusive repre-sentative of.all employees in said unit, within the meaning of Section9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT is HEREBY CERTLFIED, that United Electrical, Radio & MachineWorkers of America, Local 755, affiliated with C. I. 0., has beendesignated and selected- by a majority of all hourly paid group lead-ers employeed by General Motors Corporation, Delco Products -Di-vision, exclusive of the factory manager, assistant factory manager,superintendents, general foremen, 'assistant, foremen, job foremen,chief dispatcher, assistant chief dispatcher and dispatchers, time-keepers, plant protection employees, clerical employees, chief inspec-tor and assistant chief inspector, salaried employees, garage attend-ants, cooperative school students, technical school students, employeesof the Personnel and Industrial Relations Department, and all woodpattern makers and metal pattern makers working on bench or ma-chine, pattern checkers, and the apprentices of these classifications,.as their representative for the purposes of collective bargaining, andthat, pursuant to the provisions of Section 9 (a) of the Act, UnitedElectrical, Radio & Machine Workers of America, Local 765, Affiliatedwith C. I. 0., is the exclusive representative of all such employees.for the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.